Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 11/26/21.  Claims 1-22 are pending and have been examined.
	Claims 1-22 are rejected.

Drawings
	The drawings filed on 11/26/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
Claim 1 is a method that use contingency language “depending”, it is noted that MPEP 2111.04 states “II. CONTINGENT LIMITATIONS The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that “[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur.” Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See also MPEP § 2143.03.” For the purpose of compact prosecution, the examiner has examined the claims in consideration of the steps with contingent limitation. The examiner recommends amending the claim 1 by amending the claims to recite “determining that a size of each respective time scale of the set of time scales being smaller than a first threshold, dividing the historical power load data of the three-dimensional matrix into at least one operation mode in response to determining that the size of each respective time scale of the set of time scale being smaller than the first threshold”. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data acquiring module in claim 8, data conversion module in claims 8 and 13, operation mode dividing module in claims 8 and 10, data prediction module in claims 8-9 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: “set time scales” on line 7 should be “a set of time scales”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “the taking the includes” on lines 2-3 should be “the taking includes”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “set time scales” on line 8 should be “a set of time scales”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “dividing the historical power load data of the three-dimensional matrix into at least one operation mode depending on a size of the time scale” in lines 9-10, claim 1 recites “converting the historical power load data in the one-dimensional time series to a three-dimensional matrix including set time scales, days in each respective time scale, and respective time points in each respective day” in lines 6-8, it is not clear what the time scale in line 10 is referring to because claim 1 recites a plurality (i.e. set) of time scales in lines 6-8, for purpose of the examination, the examiner has interpreted “dividing the historical power load data of the three-dimensional matrix into at least one operation mode depending on a size of the time scale” as “dividing the historical power load data of the three-dimensional matrix into at least one operation mode depending on a size of each respective time scale of the set of time scales” and the examiner has also interpreted “the time scale” as “each respective time scale of the set of time scales” in dependent claim 3 for antecedent basis purpose.
	Claim 8 is an apparatus claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejections of claim 1.
Claims 2-7 and 9-21, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-22 are directed to an abstract idea. Under Step 1, claims 1-22 are either apparatus, method or an article of manufacture, using claim 8 as an illustrative example, claim recites the following “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point; to convert the historical power load data in the one-dimensional time series to a three-dimensional matrix including set time scales, days in each respective time scale, and time points in each day, to divide the historical power load data of the three-dimensional matrix into at least one operation mode depending on a size of the time scale, in each respective operation mode of the at least one operating mode, taking the respective time scale as a unit, derive a value band of the power load data of each respective day in the respective operation mode in a next time scale to be predicted based on the historical power load data in each respective time scale”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point; to convert the historical power load data in the one-dimensional time series to a three-dimensional matrix including set time scales, days in each respective time scale, and time points in each day, to divide the historical power load data of the three-dimensional matrix into at least one operation mode depending on a size of the time scale, in each respective operation mode of the at least one operating mode, taking the respective time scale as a unit, derive a value band of the power load data of each respective day in the respective operation mode in a next time scale to be predicted based on the historical power load data in each respective time scale” is a mental process. As described in the specification [0050]-[0066] encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 9 recites “one-dimensional data acquiring module, data conversion module, operation mode dividing module, data prediction module”. The one-dimensional data acquiring module, data conversion module, operation mode dividing module, data prediction module are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” represents mere data gathering that is necessary for use of the recited judicial exception. Thus “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” is insignificant extrasolution activity, see MPEP 2106.05(g), the “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the one-dimensional data acquiring module, data conversion module, operation mode dividing module, data prediction module are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the system claim 8, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
	Dependent claims 2-7 and 9-22 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended so that the condition of the contingency limitation is positively required by the claim and to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20150331023 discloses a procedure for forecasting building energy consumption by evaluating performance of variable base degree and variable based enthalpy models. Dynamic weights are computed for the variable base degree and variable based enthalpy models and used in making future energy prediction based on weather forecast data. The weather forecast data may be corrected for bias. The variable base degree and variable based enthalpy models may be calibrated based on outlier removed historic energy consumption data and historic ambient air temperature data.
	US201202078051 discloses statistical modeling in one embodiment of the present disclosure enables anomaly detection, forecasting and/or root cause analysis of the energy consumption for a portfolio of buildings using multi-step statistical modeling. In one aspect, energy consumption data associated with a building, building characteristic data associated with the building, building operation and activities data associated with the building, and weather data are used to generate a variable based degree model. A base load factor, a heating coefficient and a cooling coefficient associated with the building and an error term are determined from the variable based degree model and used to generate a plurality of multivariate regression models. A time series model is generated for the error term to model seasonal factors which reflect monthly dependence on energy use and an auto-regressive integrated moving average model (ARIMA) which reflects temporal dependent patterns of the energy use.
	US20120084063 discloses a computer system for use with a building management system for a building includes a processing circuit configured to determine a building's baseline energy usage model. The processing circuit may be configured to determine one or more automatically selected variables for use in the baseline energy usage model for predicting energy use in a building. The processing circuit may be further configured to cause the display of the one or more automatically selected variables on a user interface device. The processing circuit may be configured to receive, from the user interface, a selection of one or more variables which differ from the one or more automatically selected variables. The processing circuit may be further configured to use the received selection to generate a new baseline energy usage model.
	US20120330626 a static heat transfer model is derived from a system of dynamic equations by integrating the dynamic equations over different time periods. That static heat transfer model links periodic (e.g., monthly) energy usage with cooling and heating degree hours, humidifying and dehumidifying hours. Its coefficients of measuring correlations correspond to the thermal parameters of buildings. Temporal data from a building may be used to estimate the overall heat transfer parameters. A clustering scheme may be developed to decompose all the buildings into different clusters based on one or more similarity criteria. The overall heat transfer parameters are separated into values for the wall, roof and window using multiple buildings' data in the same cluster or group.
	US20120150707 discloses a system for providing energy and/or water efficient building improvements to a building owned by a building owner is shown and described. The system includes a computer system configured to generate an invoice for the building owner based on estimated utilities that would have been consumed by the building had the building improvement measures not been installed. The computer system causes payment to an entity financing the building equipment using a portion of the difference between the invoiced estimated baseline utility consumption and the actual utility consumption costs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117